Citation Nr: 1143776	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Evaluation of gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to June 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision rendered by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

GERD is manifested by substernal chest pain with heartburn three to four times per week and infrequent epigastric pain.


CONCLUSION OF LAW

GERD is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in August 2007.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, appropriate examinations have been conducted and available service records have been obtained.  We also note that the Veteran was afforded an adequate VA examination.  The examiner reviewed the history and established clinical findings.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that an uniform rating is warranted.  

The Veteran's GERD is rated under Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

ANALYSIS 

The Veteran has appealed the assignment of a 10 percent rating for GERD.  To warrant a higher evaluation the evidence must show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

In November 2006, the Veteran was seen for complaints of burning in the mid chest to include a sensation of heartburn after meals.  An assessment was given of chest discomfort.  He was seen for GERD in February 2007 and related that he took Tums but did not have complete relief of his symptoms.  GERD, symptoms increased with job stress, was assessed.  Later that month, he was seen for increased GERD symptoms to include a burning sensation, substernal, not controlled.  His GERD was shown to be stable in April 2007 at which time he denied abdominal pain.  There was no hematemesis, hematochezia, and/or melena.  Also that month, the Veteran reported a history of frequent indigestion or heartburn.  Per the Veteran, he had acid reflux that started in November 2006 and continued since that time.  

In the September 2007 VA examination, the Veteran reported that he began having reflux disease in November 2006.  He had pain above his stomach and heartburn which occurred constantly.  He required medication to control his symptoms and had no functional impairment related to his condition.  Examination revealed his lungs were clear to auscultation bilaterally.  He was well developed and well nourished.  An UGI evaluation showed reflux.  GERD to roughly the junction of the proximal and middle one-third of the esophagus was diagnosed.  The examination was unremarkable.

The Veteran related in March 2008 that his GERD affected his life hourly and that he must continually take medication to help with the pain.  He expressed that the slightest provocation either from eating or stress caused him to spend hours coping with the pain.  

In September 2008, the Veteran reported that his disability was persistently reoccurring, and that it caused pain and discomfort even when on medication.  He expressed that in the morning it caused his chest to burn when breathing deeply.  Per the Veteran, he constantly has to take Tums and that the slightest stress or certain foods caused his acid reflux to flare.  

During the December 2008 VA examination, the Veteran described no episodes of dysphagia.  He had substernal chest pain with heartburn three to four times per week, and pain with deep breaths but not wheezing.  The symptoms were 5 to 7/10 in severity and lasted 30 to 60 minutes until milk or Tums were taken.  Certain foods and stress caused flare ups.  He had no arm pain, nausea, vomiting, hematemesis, melena and/or regurgitation to the throat.  There was also no history of needing procedures or dilation.  His weight was stable.  When he worked in the post office he was able to do his usual work with no missed days.  

Examination revealed the Veteran was healthy and moved freely with no acute distress.  His posture and gait were normal.  His pharynx was normal and neck supple without adenopathy or thyromegaly.  GERD requiring continual therapy with Prilosec and still having break through symptoms was diagnosed.  

In light of the above, the Board finds that the evidence is devoid of a showing of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Although the Veteran has reported that his GERD causes him pain and discomfort even when on medication and that he constantly has to take Tums, he has also reported that he got epigastric pain maybe twice a year.  Per the Veteran, he gets epigastric pain at most twice a year.  Equally important, neither the lay nor medical evidence suggests considerable impairment of health.  Rather, he has been described as well developed and well nourished.  We also note that while he reported substernal chest pain with heartburn three to four times per week, he denied having arm pain, nausea, vomiting, hematemesis or melena, and/or regurgitation to the throat.  

The above evidence reflects that, while the Veteran has pain and discomfort, he has not had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran is competent to report his digestive symptoms, and he appears credible, except as otherwise indicated.  However, the lay and medical evidence in this case is probative of the degree of impairment and disability.  Here, neither the lay nor medical evidence demonstrates that the criteria for a 30 percent evaluation have been met.  While he has expressed that his GERD impairs his life and he cannot function normally, the record suggests that the Veteran's GERD does not interfere with his housework and/or yard work, and when employed he is able to do his usual work without any missed days.  Thus, to the extent that he suggests considerable or severe impairment of health, the Board finds that he is not credible. 

Considering the evidence, the Board finds that the evidence of record more nearly reflects the criteria for a 10 percent rating under DC 7346.  In reaching this conclusion, the Board has considered the Veteran's statements made to health care providers as well as his written statements.  As indicated above, the Veteran denied most of the symptoms listed in the criteria for a 30 percent rating during his examinations.  Accordingly, the Board finds that the preponderance of the evidence is against an evaluation higher than 10 percent disabling for GERD, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra- schedular consideration is not in order.


ORDER

A rating higher than 10 percent disabling for GERD is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


